Citation Nr: 0336505	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-20 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or in 
acquiring a special home adaptation grant. special home 
adaptations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had over 20 years of service terminating with his 
retirement in July 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The Board has reviewed the record and finds that additional 
development is necessary.  In this regard, a VA Form 21-22 
was executed by the veteran in favor of The American Legion 
in August 2001.  The veteran, in a September 2002 statement, 
indicated that he wished to be represented by the Florida 
Department of Veteran's Affairs.  The RO has indicated that a 
new VA Form 21-22 was sent to the veteran and he has not yet 
responded.  As such, The American Legion remains the 
veteran's appointed representative.  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The veteran essentially indicates that he has lost the use of 
his legs as a result of his service-connected COPD.  He 
asserts that there are VA outpatient treatment records that 
support this contention.  The Board notes that in January 
2001, it was planned for the veteran to be trained in the use 
of a power wheelchair with an assessment of severe COPD and 
obstructive asthma, with gait disturbance.  During a special 
VA examination to ascertain the need for aid and attendance 
benefits conducted in February 2002, it was noted that the 
veteran was unsteady when standing and that an attempt to 
stand from a seated position resulted in shaking of both 
knees and the upper body so that the part of the examination 
to evaluate ambulation was abandoned.  It is not entirely 
clear whether this is the result of a service connected 
disorder.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO is requested to contact the 
veteran and request him to clarify his 
selection with regard to his 
representative.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The RO should request the VA Medical 
Center, Bay Pines, Florida to furnish 
copies of any treatment records covering 
the period from November 2002 to the 
present.  

4.  The RO should schedule an examination 
by a specialist in pulmonary disorders to 
ascertain whether or not the disability 
associated with the veteran's legs is 
related to any of his service connected 
disabilities, COPD, arteriosclerotic 
heart disease or duodenal ulcer disease.  
The claims folder should be made 
available for review in connection with 
this examination.  All tests and any 
specialized examinations deemed necessary 
should be performed.  

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
veteran's service connected COPD, 
arteriosclerotic heart disease, and/or 
duodenal ulcer disease have resulted in 
the loss of use of both lower extremities 
such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair?  If no, whether it is as 
likely as not that the veteran's service 
connected COPD, arteriosclerotic heart 
disease, and/or duodenal ulcer disease 
have resulted loss of use of one lower 
extremity and have affected the functions 
of balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  The 
specialist should provide complete 
rationale for all conclusions reached.

5.  The RO should readjudicate the issue 
in appellate status.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




